DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 7 should be designated by a legend such as —Prior Art— because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1–4 are objected to because of the following informalities:
Claim 1, page line 10, should be amended to recite “upwardly.”
Claim 1, page line 11, should be amended to recite “downwardly.”
Claim 1, page line 17, recites reference character “B1” outside of parentheses, which should be corrected. See MPEP § 608.01(m), “reference characters, however, should be enclosed within parentheses.”
Claim 3, page line 6, should be amended to recite “partially.”
Claim 4, page line 11, should be amended to recite “fully.”
Claim 2 is objected to due to dependency upon an objected-to claim.
Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “both ends” (page line 8), which is written in a manner that assumes antecedent basis, but no antecedent basis for this limitation has been provided. Applicant may amend the claim so that it recites “two ends”
Claim 1 recites “a center downward[ly] inclined” (page line 11). However, claim 1 earlier provides antecedent basis for “a center” (page line 9), and so the definite article should be used for the later recitation.
Claim 1 recites that, of the plurality of elastic support parts, first, “a center of each part is upward[ly] protruded and both ends being upwardly bent” (page lines 9–10), and then, “having a center downward[ly] inclined and curved.” Describing the center being “upwardly protruded” and then “downwardly inclined” is contradictory, and Applicant should amend the claim to clarify. Additionally, the Office sees the part depicted in the disclosure having a center that inclines downward, but not really a curve, and asks Applicant to confirm if the term “curved” is appropriate for the claim.
Claim 2 recites “the elastic support part.” However, claim 1, page line 7, recites “a plurality of elastic support parts.” It’s unclear if Applicant means claim 2 to mean, “each of the elastic support 
Claims 3 and 4 also recite “the elastic support part,” and should be similarly amended.

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (KR 2010-0024630 A).
Claim 1: Yu discloses a base plate (1) made of a magnetic material (“a conductor for current induction”) and having a bottom exposed to a bottom of a cooking container made of a non-magnetic material (“The material of the body of the induction vessel is aluminum, that is, non-metallic material of non-conductive material”); and
a plurality of elastic support parts (10), each part having both ends face each other in the base plate (fig. 3, left and right sides) and cut off so that a center of each part is upwardly bent in such a way as to be connected to the base plate (fig. 3) and having a center downwardly inclined and curved toward both ends (ibid.), wherein if the cooking container is formed in a mold, when an upper mold corresponding to a lower mold in which the base plate is seated is pressurized, the elastic support parts come into contact with a bottom of the upper mold simultaneously and are elastically supported to reach a top of the bottom of the upper mold after the cooking container is formed (fig. 10 depicts the 
Claim 2: Yu discloses the elastic support part comprising a cutting edge contact part (fig. 3, middle of 12) having the center pointed in such a way as to come into contact with the bottom of the upper mold (see fig. 10).

Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Yu is the closest prior art of record. Yu is interesting for disclosing its own feature that involves subtracting material form the elastic support parts (see figs. 5 and 6 showing holes 13). Furthermore, both Wang et al. (CN 203555525 U) and Mistrali (WO 2006/056632 A2) disclose elastic support parts that have parts that narrow towards an upper part. However, these elastic parts from Wang and Mistrali are reasonably different from that of Yu, since they don’t have a pair of sides that face each other and a center downwardly inclined towards each side, and are also significantly wider and shorter, such that the Office does not find one of ordinary skill in the art would modify Yu with the narrowing feature of Wang or Mistrali without the benefit of hindsight. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J NORTON/              Examiner, Art Unit 3761